Citation Nr: 9916688	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-48 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 due to 
additional disability resulting from VA medical and/or 
surgical treatment (§ 1151 benefits).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO), which denied a claim of 
entitlement to § 1151 benefits.

The Board notes that the issue of service connection for a 
seizure disorder, the appeal of which the veteran initiated 
in August 1996, is no longer on appeal and cannot be reviewed 
at this time, as the veteran withdrew the appeal in a 
December 1996 statement in which he said that he wished to 
"withdraw [the] appeal for the service connected seizure 
disorder and continue with the 1151 claim." 


FINDING OF FACT

It has not been objectively shown that additional disability 
was incurred as a result of any VA medical and/or surgical 
treatment.


CONCLUSION OF LAW

The claim of entitlement to § 1151 benefits is not plausible, 
as it lacks legal merit or entitlement under the law.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appealed claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") has said that VA's statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) 
does not arise until there is a well-grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded, or plausible.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).  An appellant has, by statute, the 
duty to submit evidence that a claim is well-grounded, which 
means that the evidence must "justify a belief by a fair and 
impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  When such type of 
evidence is not submitted, the initial burden placed on the 
appellant is not met.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The use of the term "well-grounded" is confined to an 
evidentiary context in the field of veterans' benefits and, 
accordingly, where the law and not the evidence is 
dispositive of a case, a claim for VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  In such cases, the application of the "not well-
grounded" phrase would be legally imprecise, if not 
incorrect.  See, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); thereafter cited by the Court in Manlincon v. West, 
12 Vet. App. 238, 240 (1999).  (See, also, Cacalda v. Brown, 
9 Vet. App. 261, 265 (1996), where the Court held that the 
Board's failure to distinguish between a claim that was not 
well grounded and one that lacked legal merit under the law 
constituted harmless error.)

The veteran's contentions:

The veteran contends that he incurred additional disability 
in the form of a chronic seizure disorder as the result of 
his having stopped taking, on his own initiative, a 
medication that VA had prescribed to control a service-
connected schizophrenia several days prior to a seizure 
episode that he suffered on March 17, 1991, and that, 
consequently, he is entitled to § 1151 benefits.

The applicable law and regulations:

VA law provides for compensation to be paid in all cases 
where a veteran has suffered additional disability due to the 
aggravation of an injury as the result of VA hospitalization, 
medical or surgical treatment, as long as there has been no 
willful misconduct on the part of the veteran.  See, 
38 U.S.C.A. § 1151 (West 1991).

The Board notes that, as of 1991, the VA regulation 
implementing the above statute, i.e., 38 C.F.R. § 3.358, 
required an additional element of fault or negligence on the 
part of VA.  The Court invalidated the regulation in 1991 on 
the grounds that, in adding the element of fault or 
negligence, VA had not properly implemented § 1151.  See, in 
this regard, Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
Subsequent appeals to higher courts, including the Supreme 
Court, were thereafter affirmed.  See, in this regard, 
Gardner v. Brown, 5 F.3d 1456 (Fed.Cir. 1993), and Brown v. 
Gardner, 115 S.Ct. 552 (1994).  On March 16, 1995, VA amended 
the regulation to conform to the decision by the courts and, 
since that date, the claimant no longer has to prove fault or 
negligence on the part of VA.

In September 1996, approximately a month after the veteran 
filed the present claim for § 1151 benefits, VA amended 
§ 1151 to specifically add the element of fault or 
negligence.  The amendment, which was made effective in 
October 1997, now requires every claimant to furnish evidence 
that the proximate cause of the disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or due to an event not reasonably 
foreseeable.  See the current (amended) version of this 
statute at 38 U.S.C.A. § 1151(a) (West 1991 & Supp. 1998).  
This amended version of § 1151 certainly places a higher onus 
on every claimant to prove that he or she is entitled to the 
benefit sought.  However, due to the fact that, in the 
present case, the veteran's claim was filed prior to the 
effective date of the 1996 amendment, that is, prior to 
October 1997, the present matter must be adjudicated under 
the prior law and regulations as interpreted by the Supreme 
Court in Gardner.  Although the elimination of the 
negligence/fault requirement would make the veteran's claim 
easier to prove, he still must meet the initial burden of 
establishing that he now has a disability resulting from the 
acts of VA and not from his own willful misconduct.

Amendments to the VA regulation that implements the 
provisions of § 1151, i.e., 38 C.F.R. § 3.358, were also made 
in 1996, but it is noted that these amendments were 
essentially cosmetic in nature, in the sense that they did 
not alter the substance of the regulation.  (They essentially 
consisted of replacing the words "beneficiaries" and 
"claimant's" with the words "veteran's" and 
"veterans"adding an authority citation.  See, in this 
regard, the "effective date note" immediately following the 
1996 version of 38 C.F.R. § 3.358.)  Consequently, the Board 
sees no harm to the veteran in citing the most recent (1998) 
version of 38 C.F.R. § 3.358 (which contains the most recent 
(1996) amendment) in the present discussion of the matter on 
appeal.

The VA regulation implementing 38 U.S.C.A. § 1151 provides 
that, where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.358(a) (1998).  In 
determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  38 C.F.R. § 3.358(b)(1) (1998).  As applied to 
medical or surgical treatment, the physical condition prior 
to the disease or injury will be the condition which the 
specific medical or surgical treatment was designed to 
relieve.  38 C.F.R. § 3.358(b)(1)(ii) (1998).

In determining whether the disease, injury, death or 
aggravation was actually the result of VA training, 
hospitalization, medical or surgical treatment, or 
examination, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) 
(1998).  Also, the mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of training, hospitalization, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.358(c)(2) 
(1998).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  38 C.F.R. § 3.358(c)(3) (1998).  Further, 
when the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c)(4) (1998).

The facts in the present matter:

The record shows that the veteran, who is service-connected 
for schizophrenia, this disability being rated as 70 percent 
disabling since August 1996, was taken by ambulance to a 
private hospital on March 17, 1991, after suffering from what 
appeared to have been "a generalized tonic/clonic seizure 
while sitting at the dinner table."  According to a 
consultation report that was produced on the date of 
admission, the veteran explained that the incident started 
when he smelled incense that was not there and sat at the 
table for dinner, but did not feel like eating, which was 
unusual for him.  Suddenly, and out of nowhere, he said that 
his eyes rolled back, he became very stiff, bit his tongue, 
started shaking all over and passed out.  He started coming 
around when he was already in the ambulance, being 
transported to the hospital's emergency room (ER) unit and 
then, an hour or two later, he was "mostly back to normal."

According to the above record, the veteran denied any focal 
neurologic symptoms such as facial droopiness, paresthesias 
of the arms or legs, double vision, slurring of the speech, 
trouble getting words out and also denied a history of 
seizures, strokes, transient ischemic attacks (TIAs), brain 
tumors and head injuries in the past.  He said that he had a 
fall with a possible fracture of his skull at age 11, which 
produced no concussion or loss of consciousness and certainly 
no seizures thereafter.  He also denied any repetitive 
fainting spells or episodes where he lost consciousness, 
although he said that, over the four to five weeks preceding 
this admission, he had been having periods of lapses of 
awareness where he felt very unusual and depersonalized and 
lost time and awareness for minutes.  It was unclear what 
theses spells were but he had never had them before.  It was 
noted that the veteran had a history of alcohol abuse in the 
past but that had stopped four years before this date.

The above report also reveals that there was a history of an 
"anxiety problem" for which the veteran went to the VA 
clinic and received what he described as "a blue pill" that 
was thought to be Prochlorperazine (a drug commonly used in 
the treatment of anxiety and psychotic disorders), or 
"something like that."  He was supposed to take this pill 
three times a day, but did not know what it was.  According 
to the veteran, he had been taking this drug for many months 
and had stopped four to five days prior to this incident, for 
no apparent reason.  He denied a family history of seizures 
and said that he had been suffering from infrequent migraine 
attacks manifested by right-sided headaches behind the eye 
and into the area above his ear, without nausea.  He also 
denied any recent headaches, unexplained nausea, vomiting or 
dizzy spells and the review of his systems was deemed 
"otherwise noncontributory."

According to the above report, the veteran's cranial nerves 
II through XII revealed flat discs, but the remainder of the 
cranial nerves was deemed as "intact."  There were full 
extraocular movements with mild nystagmus and the sensory 
examination was intact to all primary modalities, without 
extinction.  Motor examination revealed a minimal tremor 
throughout, but there was normal ("5/5") strength and no 
Babinski.  Finger-to-nose and heel-to-shin movements were 
done well and it was noted that a CAT scan of the head done 
earlier without contrast was normal and that the laboratory 
values were otherwise unremarkable.  The impression was 
listed as follows:

1.  The patient has had a first-time-
witnessed, generalized tonic/clonic 
seizure per history.  I mean to say that 
he gives no history of a previous 
seizure.  Today it was preceded by a 
possible olfactory aura and over the last 
few weeks he has been having spells of 
lapses of awareness.  This may suggest 
that he has been having partial complex 
seizures with secondary generalization 
today.  However, the possibility of a 
drug withdrawal or medication effect as 
he is taking some form of anxiety pill 
which he stopped abruptly recently should 
be considered.  He is adamantly denying 
that he has been taking significant 
alcohol or stopped recently taking 
alcohol.  He has had no head injuries at 
this time.

2.  My recommendation at this time is to 
observe the patient.  I would hold any 
seizure medicines unless he has another 
generalized seizure.  At the present time 
I would favor Tegretol as he may be 
having partial complex seizures with 
secondary generalization.  He does have a 
history of liver disease and would be 
most likely better to avoid Depakote.  Of 
course, any of the other medications such 
as Dilantin and Phenobarbital could be 
tried but Tegretol may be a better drug 
given the fact that he may have some form 
of anxiety/psychological disorder.  We 
will hold any seizure medicine at this 
point, though.  We will also do an MRI 
scan, EEG, and drug screen, prior to 
starting medication.  We will be 
following along while he is in the 
hospital.

A history and physical report that was produced between the 
day of admission and the day after restates some of the above 
information regarding the sudden onset of the seizure episode 
and reveals that the veteran was taking an unknown dosage of 
the medication Thorazine for anxiety, as well as Ativan, "on 
a p.r.n. basis" ("p.r.n." is a medical abbreviation that 
means "as occasion requires").  It also contains the 
following impressions:  (1) suspected new onset of seizure 
disorder, rule out a cerebrovascular accident (CVA), a TIA or 
any neoplasm; (2) suspected new onset of chest pain, ischemic 
heart disease, rule out myocardial infarction (MI); (3) 
history of chronic anxiety; and (4) history of alcohol abuse.

A radiology report produced at the above hospital reveals 
that a CT scan of the head, with and without contrast, that 
was obtained on March 17, 1991, revealed normal brain 
density, normal ventricular system and subarachnoid cisterns 
and no intra or extra-axial abnormalities.  The impression 
was listed as a normal exam.  Also, another radiology report 
produced at the same hospital reveals that an MRI of the 
veteran's brain that was obtained on March 18, 1991, with and 
without Gadolinium enhancement, revealed ventricles of normal 
caliber and configuration, non-effaced cerebral cortical 
sulci, no increased or decreased signal abnormalities and 
unremarkable brainstem, cerebellum and pituitary.  The 
impression was listed as a normal MRI of the brain, with and 
without Gadolinium enhancement.

An electroencephalography report dated on March 18, 1991, 
reveals that the veteran had a normal electroencephalogram 
(EEG) without focal abnormality, paroxysmal activity or 
epileptogenic activity seen.  Similarly, an echocardiogram 
report, of the same date, reveals the following conclusions:  
(1) a normal study with well-preserved left ventricular 
systolic function and no evidence of chamber enlargement or 
valvular abnormalities; (2) no pericardial disease; and (3) 
no masses or clots within the cardiac chambers.  Also, a 
"cardiac profile" record that was produced during this 
private admission of March 1991 shows that four blood 
specimens that were analyzed between March 17 and March 19, 
1991, revealed no laboratory evidence of myocardial damage.

According to the discharge summary report that was produced 
upon the veteran's discharge from the above admission on 
March 19, 1991, an EKG and chest X-rays were unremarkable, 
the cardiac enzymes failed to reveal any evidence of 
myocardial ischemia or infarction and both an MRI and an EEG 
were "also within normal limits."  This document also 
reveals that the subscribing physicians felt that, while, 
perhaps, the veteran had some seizure disorder, it was felt 
that it was best not to treat this type of generalized 
questionable seizures.  The veteran, who would be followed as 
an outpatient, had not had recurrent seizure, dizziness or 
headache and was feeling perfectly well except for discomfort 
in his tongue due to the bite.  The final diagnoses were the 
following:  (1) a suspected temporal lobe seizure; (2) 
musculoskeletal chest pains; (3) history of anxiety; and (4) 
history of alcohol abuse.

According to a partially-legible VA outpatient medical record 
(VA Form 10-10m) that was dated on March 21, 1991, the 
veteran indicated that he had had a seizure on Sunday for the 
first time, that he was taken to the hospital and that he was 
taken off all medications.  He also said that he had had no 
seizures since Sunday.  The subscribing physician noted that 
the veteran had good balance and coordination and that he was 
grossly intact, neurologically.  The diagnosis was listed as 
a seizure disorder of undetermined origin, stable.

Two VA outpatient medical records dated in April 1991 reveal 
referrals for further studies in order to rule out a 
diagnosis of partial complex seizures.

A partially-legible April 1991 VA outpatient medical record 
reflects a neurologic consultation.  According to this 
document, the veteran had a first seizure in March 1991, 
while having dinner and had also had a partial complex 
seizure in 1989.  It is noted that the examiner wrote "? 
Tourette Syndrome," which the Board notes is a reference to 
a disorder that has been clearly diagnosed in the present 
case since as early as 1985 and for which the veteran is not 
service-connected.   The neurological examination was noted 
to be entirely normal, although the examiner indicated that, 
since the veteran had had a seizure disorder, he "should 
have a repeat CAT scan to rule out a progressive structural 
lesion."

A May 1991 VA radiology diagnostic report reveals that a CT 
scan of the veteran's brain was performed without IV contrast 
material and that there was no evidence of mass effect, 
midline shift or hydrocephalus, that no extra-axial 
collections were identified and that there was no evidence of 
recent hemorrhage or infarction.  The impression was listed 
as no diagnostic intracranial abnormality but it was noted 
that, in view of the veteran's history, a contrast-enhanced 
study was recommended for further evaluation.

According to an August 1991 VA outpatient medical record, the 
veteran reported no recent seizure and had had an EEG the 
previous week, which was negative.

The Board notes that the record also contains a March 1994 
medical statement from a VA physician, that is certainly 
pertinent to the present matter.  According to this 
physician, the veteran is being medically followed up at a VA 
outpatient medical clinic for anxiety.  In the early part of 
1991, he was prescribed Clorazepate and Haldol "as an 
attempt to alleviate some of the emotional feelings of fear 
and losing control."  In the early part of March 1991, the 
veteran discontinued his medication and was abruptly 
hospitalized at a private medical facility after an onset of 
a grand mal seizure.  All subsequent tests done to rule out a 
seizure disorder, including an MRI and CAT scan of the head 
and an EEG, were reported normal.  The veteran, in the 
subscribing physician's opinion, currently remained very 
anxious and obsessional but "there has been no recurrence of 
seizure."  His current medications were Clorazepate and 
Tegretol, both given to help him cope with stress and 
anxiety.  Finally, the physician said that "[i]t is possible 
to assume that [the] vet[eran]'s March 1991 episode of 
seizure was induced by [the] abrupt withdrawal of his 
Haldol."

The Board also notes that the claims folders contain plenty 
of additional VA medical records that were produced 
thereafter, between 1994 and 1997, but this additional 
evidence only reveals outpatient medical treatment for 
nonservice-connected disabilities, to include the diagnosed 
Tourette's Syndrome, and for the service-connected 
schizophrenia, which, as noted earlier, has been rated as 70 
percent disabling since August 1996, as well as at least one 
VA admission in August 1995 for the conduction of a 
cystoscopy.  No additional competent (medical) evidence 
revealing a second episode of a seizure, or a final diagnosis 
of a chronic seizure disorder, is of record.

It is further noted that, according to a VA "pharmacy" 
outpatient record that was dated in November 1995, the 
veteran said that he did not think that he had a seizure 
disorder, in light of the results of both an EEG and an MRI 
that had been performed at the Miami VA Medical Center to 
rule out such a disorder. This record also reveals the 
subscribing pharmacist's statement to the effect that the 
veteran's "[r]ecords from Miami have been requested to 
assess the need for CBZ [medical abbreviation for the 
medication "Carbamazepine," which the Board notes is a 
well-known anticonvulsant] for seizure disorder" and that a 
VA physician (presumably the veteran's primary doctor) had 
been consulted.  A VA pharmacotherapy note that was dated in 
March 1996, indicates, again, that, in addition to several 
other medications, the veteran was "also receiving 
Carbamazepine 300mg" for "a prior seizure [he had suffered] 
a few years ago," that the current level of the medication 
was "subtherapeutic" and that the veteran reported "no 
seizures since his first and only one a few years ago."

Analysis:

Two facts preclude the Board from granting the benefit 
sought.  First and foremost, it has not been shown that the 
veteran has suffered additional disability in the form of a 
chronic seizure disorder, as every specialized study that has 
been conducted since the veteran suffered the seizure episode 
of March 17, 1991, has had negative results and the veteran 
himself has denied ever having had any such episode again.  
Second, even if the Board were to assume that the veteran 
does have a chronic seizure disorder, it would be against the 
law to grant the benefit sought, as the only plausible 
explanation for the seizure episode of March 1991 in the 
record is found in the veteran's reported "abrupt 
withdrawal" from the medication that he was supposed to take 
regularly for the service-connected schizophrenia, a 
voluntary act of the veteran that could very well be 
construed as a simple failure to follow instructions (i.e., 
the reported instructions of taking the "blue pill" three 
times a day) and that, as such, would be a bar to the claimed 
§ 1151 benefits  under § 3.358(c)(4).

The Board is certainly aware of the fact that the veteran is 
a disabled individual who has been diagnosed with, and is 
receiving VA medical treatment for, the service-connected 
schizophrenia and for other nonservice-connected disabilities 
such as Tourette's Syndrome.  He is currently in receipt of 
disability benefits based on a 70 percent rating for the 
service-connected schizophrenia, which the Board notes 
clearly represents VA's recognition of the existence and 
current severity of the service-connected mental disorder.  
However, as noted above, the claim for § 1151 benefits has 
not progressed on appeal simply because the veteran has 
failed to demonstrate, by means of the introduction of 
competent medical evidence, that the seizure episode of March 
17, 1991, was caused by an action or inaction of VA medical 
personnel, rather than from his own failure to follow 
instructions, and that that incident triggered the onset of a 
chronic seizure disorder.

In view of the above, the Board concludes that the claim of 
entitlement to § 1151 benefits is not plausible, as it lacks 
legal merit or entitlement under the law.  The veteran's 
failure to submit a plausible claim translates into a lack of 
a duty to further assist him and also means that the Board 
has not acquired jurisdiction over the claim, which must be 
denied.

Finally, the Board notes that the veteran has not reported 
that any competent evidence exists that, if obtained, would 
establish a plausible claim for § 1151 benefits.  Under these 
circumstances, VA has no further duty to assist him, as per 
the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of said claim.  See, Epps and Robinette.


CONTINUED ON THE NEXT PAGE

ORDER

The appeal of the denial of a claim of entitlement to § 1151 
benefits is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

